PARRAGUIRRE, J., concurring:
                                For the reasons stated in the SFR Investments Pool I, LLC v.
                    U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                    that respondent lost its lien priority by virtue of the homeowners
                    association's nonjudicial foreclosure sale. I recognize, however, that SFR
                    Investments is now the controlling law and, thusly, concur in the
                    disposition of this appeal.



                                                                Parraguirre


                    cc: Hon. Michael Villani, District Judge
                         Law Offices of Michael F. Bohn, Ltd.
                         Brooks Hubley LLP
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    aeon